Citation Nr: 1009120	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-20 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right foot bunionectomy.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from April 2003 to 
April 2006. 

The matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision by the 
Philadelphia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned an initial 10 percent rating for scar, post 
bunionectomy, right foot effective April 23, 2006. 

The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In February 2009, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the Veteran's assigned 10 percent rating (as reflected in a 
December 2009 supplemental SOC (SSOC)) and returned this 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The service-connected right foot scar is objectively 
characterized as tender with an area of less than six square 
inches, and has not resulted in limitation of function.

3.  The Veteran underwent a right foot bunionectomy in 
February 2006 while in service to correct her hallux valgus.  
Medical evidence does not reveal a current diagnosis of right 
foot hallux valgus. 

4.  The Veteran's post-surgical right foot disability is 
manifested by complaints of pain with no findings of severe 
hallux valgus or resection of the metatarsal head.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a right foot bunionectomy have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5284, 7804 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for entitlement to service 
connection for residuals of a right foot bunionectomy was 
filed in March 2006.  In correspondence dated April 2006 and 
September 2009, the Veteran was notified by the RO of the 
provisions of the VCAA as they applied to service connection 
claims.  These letters notified her of VA's responsibilities 
in obtaining information to assist her in completing her 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate her claim, and 
provided other pertinent information regarding the VCAA.  
Thereafter, the claim was reviewed and a SSOC was issued in 
December 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in April 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
Veteran's service treatment records and all relevant VA 
treatment records pertaining to her service-connected 
disability have been obtained and associated with her claims 
file.  She has also been provided with VA examinations in May 
2006, September 2008, and September 2009 to assess the 
current state of her right foot disability.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and 
information necessary to substantiate her claim, and he has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  A separate rating, however, must be based upon 
additional disability.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (2009).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The Veteran was assigned a 10 percent disability rating for 
residuals of a right foot bunionectomy under Diagnostic Code 
7804 for painful scar. 

5280  Hallux valgus, unilateral: 
Operated with resection of metatarsal head
10
Severe, if equivalent to amputation of great toe
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2009).

5284  Foot injuries, other:
Severe
30
Moderately severe
20
Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).

7804 Scar(s), unstable or painful:
Five or more scars that are unstable or painful
30
Three or four scars that are unstable or painful
20
One or two scars that are unstable or painful
10
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
 
Note (2): If one or more scars are both unstable and 
painful, add 10 percent to the evaluation that is based 
on the total number of unstable or painful scars. 

Note (3): Scars evaluated under diagnostic codes 7800, 
7801, 7802, or 7805 may also receive an evaluation under 
this diagnostic code, when applicable. 

See 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 
23, 2008).

Effective October 23, 2008, the Schedule for rating criteria 
that addresses the evaluation of scars was revised.  See VA 
Schedule for Rating Disabilities; Evaluation of Scars, 73 
Fed. Reg. 54,708, 54,708 (Oct. 23, 2008) (to be codified at 
38 C.F.R. pt. 4).  These new criteria apply to applications 
for benefits received on or after October 23, 2008, or upon 
request from a veteran who was rated under the applicable 
criteria before this date.  Id.  The Board has not received a 
request from the Veteran to be rated under the revised 
criteria, and as such, that rating criteria will not be 
addressed at this time.

Factual Background 

Service treatment records reveal the Veteran complained of 
right foot pain and reported she was told she had mild 
arthritis in the foot during a November 2005 service 
treatment record.  The examiner diagnosed mild hallux valgus.  
In a December 2005 in-service podiatry note, the examiner 
noted hallux valgus of both feet, pes planus both feet, 
tenderness on palpation of the first metatarsal joint, 
subtalar, midtarsal, and first metatarsal-cuneiform joints 
and big toe motion was normal, dorsiflexion was decreased 
with the knee straight, dorsiflexion was not decreased with 
the knee bent, and no sensory abnormalities were noted. 

In a May 2006 VA examination report, the Veteran complained 
of intermittent pain, right foot, with occasional stiffness 
but no weakness.  Upon examination the examiner found mildly 
tender surgical scar from bunionectomy, no adherence caused 
by the scar, no ulceration of breakdown of the skin, no 
underlying tissue loss, no inflammation, no edema, mild 
keloid formation, no disfigurement caused by the scar, and no 
limitation of function caused by the scar.  The examiner 
further reported normal active and passive range of motion, 
range of motion not additionally limited by pain, fatigue, 
weakness or lack of endurance, range of motion of the right 
big toe was decreased by 50 percent, tenderness along the 
plantar aspect of the first metatarsal area, no edema of the 
foot, no instability, no weakness, no callus formation, no 
unusual breakdown, no unusual shoe pattern wear, and no 
hammertoes or flat feet.  The diagnosis was right foot 
strain, mildly active, status post right bunionectomy.  

A June 2006 VA progress note reported the Veteran indicated 
she had right foot surgery in February 2006, and that prior 
to surgery she had painful walking and running.  She 
complained of some continued pain, especially over the ball 
of the foot. 

In a July 2007 VA podiatry note, the Veteran complained of 
pain in her right big toe and the incision area that started 
several weeks after surgery in Germany in February 2006.  The 
examiner found no edema, hammertoes in toes two thru five 
bilaterally, limited dorsiflexion of the hallux (big toe) on 
the right, good range of motion of toes two thru five, and 
intact protective sensation.  The examiner referenced an 
October 2006 radiological report which indicated no acute 
traumatic abnormality or focal destructive lesions, no 
significant arthropathy, and some evidence of surgery on the 
right first metatarsal with a screw in place. 

In a September 2008 VA examination report, the Veteran 
reported an increase in pain in the past three weeks for no 
apparent reason.  She denied any increased in physical 
activity and stated that she has been given inserts but they 
have not been of any significant benefit for relieving the 
pain at the site of the bunionectomy.  The Veteran indicated 
that she has increased pain in the right former bunion area 
with more than one half hour standing, and that this markedly 
decreased her job efficiency at the Post Office because her 
job requires her to be standing.  Upon examination, the 
examiner noted complaints of pain and tenderness to palpation 
over the medial area of the joint over the scar, no keloid 
formation, no ulceration, and the scar was not adhering to 
underlying tissue.  The examiner remarked it was the 
underlying bone and not the scar that was tender.  She was 
found to have no ability dorsiflex the right first 
metatarsophalangeal (MTP) joint, and she was able to plantar 
flex the right great toe to 30 degrees.  The examiner 
reported no findings of flat feet, callosities, breakdown, or 
unusual wear. Furthermore, there was no edema, weakness, or 
instability on examination of the right foot, and painful 
motion was noted with the attempt to plantar flex the right 
great toe.  The examiner reported no valgus deformity as this 
had been surgically corrected.  The diagnosis was status post 
bunionectomy right great toe.  

In a September 2009 VA examination report, the physician 
indicates that the Veteran had mild or minimal tenderness 
along the distal two-thirds of the plantar aspects of both 
feet, mild tenderness on palpation for both feet, and flat 
feet.  The diagnosis was bilateral pes planus, bilateral foot 
strain and bilateral plantar fasciitis with residual status 
post of surgery of the right foot, mildly active at time of 
the examination.  It was noted the Veteran declined any 
further x-rays of her feet bilaterally.  

Analysis

The Veteran is currently rated 10 percent for residuals of a 
right foot bunionectomy due to a painful scar.  The Board has 
considered the Veteran's claims for a rating in excess of 10 
percent for residuals of the right foot bunionectomy, 
including pain on continued use, but finds that it is not 
warranted.  At no point during any examination did the 
Veteran complain of limited range of motion due to the scar.  
Therefore, her claim for a rating in excess of 10 percent for 
her service-connected residuals from right foot bunionectomy 
must be denied.

The Board has considered other rating criteria related to 
scars, but finds that they are not applicable to the 
Veteran's service-connected scar from a right foot 
bunionectomy because the criteria apply to scars that involve 
disfigurement of the head, face, or neck; or that cover an 
area far greater than the area of the Veteran's scar, which 
was shown at most to be 2 inches.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (before 
and after October 23, 2008).  Similarly, the Veteran is not 
shown to have any impairment of function attributed to her 
service-connected scar.  Id. at Diagnostic Code 7805.  
Therefore, the claim for a rating in excess of 10 percent for 
a scar from a right foot bunionectomy must be denied.

The Board has considered whether the Veteran is entitled to a 
separate rating under any other potentially applicable 
diagnostic codes; however, no other diagnostic code provides 
a basis for assignment of a separate or higher rating for her 
residuals of right foot bunionectomy.  Evidence reveals she 
does not have, nor has contended to have, a diagnosis of weak 
foot, claw foot (pes cavus), metatarsalgia, hallux rigidus, 
malunion of tarsal or metatarsal bones, or moderate foot 
injuries.  See 38 C.F.R. § 71a, Diagnostic Codes 5277, 5278, 
5279, 5281, 5283, 5284 (2009).  As such, separate ratings 
under these codes, are not warranted.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  Although diagnosed, the 
September 2009 examiner did not relate the Veteran's 
bilateral flat feet (Diagnostic Code 5276) to her right foot 
bunionectomy.  Moreover, neither the September 2008 nor 
September 2009 examiners found a current hallux valgus 
disability (Diagnostic Code 5280) of the right foot.  
Therefore, separate ratings under these Diagnostic Codes are, 
likewise, not warranted. 

The Board acknowledges the Veteran's contentions that her 
right foot disability is severely disabling.  The Veteran is 
competent to testify as to the degree of her foot discomfort; 
however, as noted above, the Veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered whether a compensable rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups, is warranted.   However, the 
Board observes that the September 2009 VA examiner found no 
objective evidence that the right foot is further limited by 
fatigue, weakness, lack of endurance, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  There is no indication that the Veteran's 
subjective complaints or any objective medical findings of 
pain on motion, weakness, fatigability, and lack of endurance 
caused functional loss greater than that contemplated by the 
assigned 10 percent rating for right foot scar.  

For all the foregoing reasons, the Veteran's claim for 
entitlement to a rating in excess of 10 percent for a right 
foot disability must be denied.  The Board has considered 
staged ratings, under Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right foot bunionectomy is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


